     Case: 1:17-md-02804 Doc #: 3748 Filed: 06/02/21 1 of 3. PageID #: 512639




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                       MDL 2804
OPIATE LITIGATION                                 Case No. 17-md-2804
This document relates to:                         Hon. Dan Aaron Polster
All Cases



                             PLAINTIFFS’ STATUS REPORT

       Plaintiffs provide this report in response to the Court’s directive that plaintiffs consider

dismissing pharmacy defendants who have no “market share” in the jurisdiction where the

defendants were named. As previously recognized by Special Master Cohen, this requires more

than simply determining whether the defendants had a store located within the geographic

confines of the plaintiff subdivision. If a defendant’s store dispensed opioids to customers

residing outside the subdivision’s geographic borders where no store existed but the dispensing

had an impact on the opioid prescription epidemic of that subdivision, the defendant’s “market

share” analysis may result in an appropriate joinder of the defendant in that case. While the

nationwide ARCOS data which the DEA produced to the MDL tracks every opioid pill from

manufacturer to distributor to pharmacy, it does not track where or to whom the pills were

dispensed. Without that dispensing data, plaintiffs are forced to rely on public reports of a chain

pharmacy’s national retail market share and proximity of geographic locations of defendants’

stores to the political subdivision.   If the defendants were ordered to produce their nationwide

dispensing data, plaintiffs would be able to track the dispensed pills to the customer’s residence

and thereby identify with specificity in which political subdivision the pills landed and had an

impact. Because discovery has been stayed in all but the bellwether cases and actively litigated
     Case: 1:17-md-02804 Doc #: 3748 Filed: 06/02/21 2 of 3. PageID #: 512640




state court cases, most plaintiffs have been unable to obtain this vital information. Defendants

have produced only dispensing data for Ohio, dispensing data from only Walgreens and CVS in

Florida, and a smattering of dispensing data in a few other states.

       Nonetheless, the PEC, through liaison counsel, have reached out to all plaintiffs’ counsel

in the cases listed by the defendants. While liaison counsel has not received responses from

plaintiffs’ counsel on every one of the listed cases, I can report as follows:

       CVS: The PEC received responses noting that 34 cases will be dismissed and an

additional 6 will be dismissed subject to client approval. One case did not have Defendant CVS

named in the complaint. 55 cases are being further investigated while 138 plaintiffs intend to

pursue their claims against CVS.

       Rite Aid: The PEC received responses noting that 141 cases will be dismissed against all

Rite Aid/Harco/Eckerd defendants noted in their complaints and an additional 64 will be

dismissed subject to client approval. One case will dismiss Harco and Eckerd but not the Rite

Aid defendants; 3 cases will dismiss Harco but not Rite Aid defendants, and 8 cases will dismiss

the Rite Aid defendants but not Harco. There are two duplicate cases on the list. 37 cases are

being further investigated while 70 plaintiffs intend to pursue their claims against Rite Aid.

       Walgreens: The PEC received responses that 73 cases will be dismissed 18 cases are

being further investigated while 168 plaintiffs intend to pursue their claims against Walgreens.

       Walmart: The PEC received responses that 131 cases will be dismissed.           15 cases are

being further investigated while 136 plaintiffs intend to pursue their claims against Walmart.

       Giant Eagle: Plaintiffs’ counsel continue to analyze the cases.




                                                  2
     Case: 1:17-md-02804 Doc #: 3748 Filed: 06/02/21 3 of 3. PageID #: 512641




                                                     /s/Peter H. Weinberger
                                                      Peter H. Weinberger (0022076)
                                                     SPANGENBERG SHIBLEY &LIBER
                                                     1001 Lakeside Avenue East, Suite 1700
                                                     Cleveland, OH 44114
                                                     (216) 696-3232
                                                     (216) 696-3924 (Fax)
                                                     pweinberger@spanglaw.com

                                                     Plaintiffs’ Liaison Counsel



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2021, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system. Copies will be served upon counsel of record by, and may
be obtained through, the Court CM/ECF system.

                                              /s/Peter H. Weinberger
                                              Peter H. Weinberger




                                                 3
